          Case 1:18-cv-10783-ALC Document 8 Filed 02/14/19 Page 1 of 3



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:
       BENET KEARNEY
       Assistant U.S. Attorney
       One St. Andrew's Plaza
       New York, New York 10007
       Tel.:(212) 637-2260

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA
                                         :
              - v. -                                               DECLARATION IN SUPPORT
                                         :                         OF DEFAULT JUDGMENT
$717,200,000 IN UNITED STATES CURRENCY,
                                         :                         18 Civ. 10783 (ALC)
                     Defendant-in-rem.
                                         :

                                         :
---------------------------------------- x

                DECLARATION OF BENET KEARNEY IN SUPPORT OF
                      MOTION FOR DEFAULT JUDGMENT

               BENET KEARNEY, pursuant to 28 U.S.C. § 1746, declares under penalty of

perjury as follows:

               1.     I am an Assistant United States Attorney in the Office of Geoffrey S.

Berman, United States Attorney for the Southern District of New York, attorney for plaintiff

herein. I have responsibility for the above-captioned matter, and as such, I am familiar with the

facts and circumstances of this proceeding. This declaration is submitted in support of the

Government’s motion for default judgment with respect to the above-captioned Defendant-in-rem,

specifically, $717,200,000 in United States currency (the “Defendant-in-rem”).
          Case 1:18-cv-10783-ALC Document 8 Filed 02/14/19 Page 2 of 3



               2.     On November 19, 2018, the United States commenced an in rem forfeiture

action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified Complaint (the

“Verified Complaint”)(D.E. 1).

               3.     The Verified Complaint alleges that the Defendant-in-rem is subject to

forfeiture pursuant to Title 18, United States Code, Section 981.

              4.       As described in the complaint, on or about November 18, 2018, the entity
known as Société Générale S.A. (“SG”), a French bank, entered into a Deferred Prosecution

Agreement (the “DPA”) with the Government in which, inter alia, SG consented to the forfeiture

of the Defendant-in-rem for its involvement in violating the United States economic sanctions

relating to Cuba, specifically the Trading with the Enemy Act (“TWEA”) and the Cuban Assets

Control Regulations, by structuring, conducting and concealing U.S. dollar transactions using the

U.S. financial system in connection with U.S. dollar credit facilities involving Cuba, including

facilities provided to Cuban banks and other entities controlled by Cuba, and to Cuban and foreign

corporations for business conducted in Cuba.

              5.       SG is the only entity known by the United States to have a potential
interest in the Defendant-in-rem.

              6.      The Government published notice of the Verified Complaint against the

Defendant-in-rem on the official government internet site, www.forfeiture.gov, for at least 30

consecutive days, from November 24, 2018, through December 23, 2018.

               7.     Proof of the aforementioned publication was filed with the Clerk of this

Court on February 13, 2019 (D.E. 4).




                                                2
         Case 1:18-cv-10783-ALC Document 8 Filed 02/14/19 Page 3 of 3



                8.   Accordingly, the Government respectfully requests that the Court enter the

attached proposed Default Judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure. The proposed Default Judgment is attached hereto as Exhibit A.

                9.    There has been no prior application for the relief sought herein.


       I declare the foregoing to be true and correct pursuant to Title 28, United States Code,

Section 1746.

Dated: New York, New York
       February 14, 2019


                                           /s/ Benet Kearney
                                           BENET KEARNEY
                                           Assistant United States Attorney




                                               3
